          Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 1 of 9



                                                                       USDSSDNY
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
------------------------------------          ------------x            ELECTRONICALLY FILED
SECURITIES AND EXCHANGE                                                DOC#: _ _ _ __,__--=---
COMMISSION,
                                                                       DATE FILED: ~ /     Iq  S/
                                 Plaintiff,

         v.
                                                                     No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                            ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                              Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                              Relief Defendants.
      --------------------------------------------------x

                            \l.~\,\)
                         [ ~ FINAL JUDGMENT AS TO
                  DEFENDANT PANGAEA TRADING PARTNERS LLC

       The Securities and Exchange Commission having filed a Complaint and Defendant

Pangaea Trading Partners LLC ("Defendant") having entered a general appearance; consented to

the Court's jurisdiction over Defendant and the subject matter of this action; consented to entry

of this final Judgment ("Final Judgment"); waived findings of fact and conclusions of law; and

waived any right to appeal from this Final Judgment:


                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from v1olat1ng, d1rect1y or indirectly, Section 10(b) of the
          Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 2 of 9



Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule 106-5

promulgated thereunder [17 C.F.R. § 240.106-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise : (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II .

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the " Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;




                                                  2
          Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 3 of 9



       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $6,500,000, representing its ill-gotten gains as a result of the conduct alleged

in the Complaint. However, Defendant's obligation to pay disgorgement shall be deemed

satisfied upon entry of this Final Judgment by the restitution order entered against Robert P.

DePalo in New Yorkv. DePalo, eta!. , Indictment No. 01450/2015 (N.Y. Sup. Ct.).


                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.




                                                 3
            Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 4 of 9



                                                 V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523 , the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VII .

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


            ,£,,,,__   ~                  ~
            ..::....=--=---?_ _ _ , 1.L> /-,
Dated: _ -, C-<.J


                                               KIMBA M . WOOD
                                               UNITED STATES DISTRICT JUDGE




                                                  4
              Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 5 of 9



UNITED ST ATES DISTRICT COURT
FOR THE SOUTHERN DISTRlCT OF NEW YORK
------------------- ----------------- -------------------------------x
SECURITIES AND EXCHANGE
COMMISSION,

                                      Plaintiff,

          v.
                                                                           No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO,JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, AR.JENT LLC,                                                 ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                                   Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                                   Relief Defendants.
-----------------------------------------------------------------------x


              CONSENT OF DEFENDANT PANGAEA TRADIN{,. PARTNERS LLC

         I.
                                                                           I
                 Defendant Pangaea Trading Partners LLC (''Defend~nt") acknowledges having
                                                                           I
been served with the complaint in this action, enters a general apper rance. and admits the
                                                                           i
Court' s jurisdiction over Defendant and over the subject matter of ~'his action.

        2.
                                                                           I
                 Without admitting or denying the allegations of the 4omplaint (except as provided
                                                                     !              .
                                                                           I
herein paragraph 10 and except as to persona! and subject matter jutisdiction. which Defendant

adm ;,s), De fend ant hereby consents to the en try of the fin a I Jud gmi t in the form auac hed hereto

(the ·'Final Judgment") and incorporated by reference herein, which among other things:

                 (a)     permanently restrains and enjoins Defendant from violations of Section
                                                                        l
                                                                        I
         I 7(a) of the Securities Act of 1933 ("Securities Act"), l 5 U.$.C. § 77q(a); and Section
             Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 6 of 9



       IO(b) of the Securities Exchange Act of 1934 ("Exchange Act"), 15 U.S.C. § 78j(b), and

       Rule I Ob-5 thereunder. 17 C. F. R. § 240. l 06-5; and

                (b)    orders that while Defendant is liable to pay disgorgement of $6,500,000,

       representing its ill-gotten gains, such obligation to pay disgorgement shall be deemed
                                                                   I
       satisfied by the restitution order entered in the criminal ac ion against Robert P. DePalo

       in NeJ.v York v. DePalo, et al., Indictment No.01450/2015 (N.Y. Sup. Ct.) ("New York v.

       DePalo").

       3~       Defendant waives the entry of findings of fact and oncJusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       4.       Defendant waives the right if any, to a jury trial an to appeal from the entry of

the Final Judgment.

       5.       Defendant enters into this Consent voluntarily and rpresents that no threats,

offers, promises, or inducements of any kind have been made by t~e Commission or any

member, officer, employee, agent, or representative of the CommiAsion to induce Defendant to

enter into this Consent.

       6.       Defendant agrees that this Consent shall be incorpo ated into the Final Judgment

with the same force and effect as if fully set forth therein.

        7.      Defendant will not oppose the enforcement of the Firal Judgment on the ground,
                                                                       I
if any exists, that it fails to comply with Rule 65(d) of the Federal ~ules of Civil Procedure, and

hereby waives any objection based thereon.

        8.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will c1nstitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide co nsel for the Commission,
            Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 7 of 9



within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a cop of the Final Judgment.

       9.       Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant ac ·now ledges that no promise or

representation has been made by the Commission or any member officer, employee, agent, or

representative of the Commission with regard to any criminal liab.lity that may have arisen or

may arise from the facts underlying this action or immunity from fny such criminal liability .
                                                                      l
Defendant waives any claim of Double Jeopardy based upon the st ttlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Drendant further acknowledges

that the Court's entry of a permanent injunction may have collateri l consequences under federal

or state law and the rules and regulations of self-regulatory organif ations, licensing boards, and

other regulatory organizations. Such collateral consequences incite, but are not limited to, a

statutory disqualification with respect to membership or participati n in, or association with a
                                                                          I
member oL a self-regulatory organization. This statutory disquali~cation has consequences that

are separate from any sanction imposed in an administrative proce{ding. ln addition, in any
                                                                          I
disciplinary proceeding before the Commission based on the entry ~fthe injunction in this

action, Defendant understands that he shall not be permitted to con est the factual allegations of

the complaint in this action.

        I 0.    Defendant understands and agrees to comply with t e terms of 17 C.F .R . §

202.5(e) , which provides i~ pa.rt that it is the Commission's policy ' \not t~ permit. a defendant or

respondent to consent to a Judgment or order that imposes a sanct1or while deny mg the
                                                                              i
allegations in the complaint or order for proceedings" and "a refusal to admit the allegations is

equivalent to a denial , unless the defendant or respondent states that he neither admits nor denies
          Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 8 of 9



the allegations." As part of Defendant' s agreement to comply wi; h the terms of Section 202.5(e),
                                                                    !


Defendant: (i) will not take any action or make or permit to be m~de any public statement
                                                                      i
denying, directly or indirectly, any allegation in the complaint or freating the impression that the
                                                                      I
complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the ~om plaint, or that this Consent

contains no admission of the allegations, without also stating that                efendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the compl int; and (iv) stipulates solely

for purposes of exceptions to discharge set fo1th in Section 523 o11the Bankruptcy Code, 11

U.S.C. §523. that the allegations in the complaint are true. and furiher, that any debt for
                                                                          !i
disgorgement, prejudgment interest. civil penalty or other amount~ due by Defendant under the
                                                                          I

                                                                          I
Final Judgment or any other judgment, order, consent order. decre~ or settlement agreement
                                                                          I
entered in connection with this proceeding, is a debt for the violatif n (by Defendant] of the

federal securities laws or any regulation or order issued under suc1 laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l9 ). If De~endant breaches this
                                                                               I


agreement. the Commission may petition the Court to vacate the F nal Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defe1 dant' s: (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigati nor other legal proceedings

in which the Commission is not a party.

        11.     Defendant hereby waives any rights under the Equa Access to Justice Act, the

Small Business R.egu Iatory Enforcement Fai mess Act .of 1996. o, a~y other provision oflaw to

seek from the Umted States, or any agency, or any official of the U~ned States acting                111   his or
                                                                                   i
her official capacity, directly or indirectly, reimbursement of attornh ' s fees or other fees.
                                                                                   !




                                                   4
          Case 1:15-cv-03877-KMW Document 44 Filed 02/05/19 Page 9 of 9



expenses, or costs expended by Defendant to defend against this ' ction. For these purposes,

Defendant agrees that Defendant is not the prevailing party in thi action since the parties have

reached a good faith settlement.

         12.    Defendant agrees to waive all objections, includinf but not limited to,

constitutional, timeliness, and procedural objections, to the admi1~istrative proceeding that will be

instituted when the Final Judgment is entered.

         13 .   Defendant agrees that the Commission may presen the Final Judgment to the

Court for signature and entry without further notice.

         14.    Defendant agrees that this Court shall retain jurisdi tion over this matter for the

purpose of enforcing the terms of the Final Judgment.



Dated:

                                                                         President
                                                                         I Beech Tree Lane
                                                                         Glen Head, New York 11545


         On     15-,e_ ~ 0 1 8 ,       "i<o\a,.,,t hl<>.A.,          ,
                                                                  a pecson known to me,
personally appeared   b   oreme and acknowledged executing the forego ing Consent.




                                                                Q_
                                                                         Notary Public
                                                                         Commission expires: l v/   3/ 2o2./
Approved as to form:



Robert Knuts
Sher Tremonte LLP
                       rd
90 Broad Street, 23 Floor
New York, New York l 0004
A ttorne_v f or Def endant Pangaea Trading Partners LL C
